Citation Nr: 0213016	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  99-16 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for a low 
back disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for a 
urinary tract disorder, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased (compensable) disability 
rating for residuals of a fracture of the left fifth 
metatarsal.

4.  Entitlement to an increased disability rating for 
erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

Procedural history

The veteran had active service from June 1983 to August 1983 
and from September 1992 to March 1995.

The veteran was awarded service connection for a low back 
disorder, a urinary tract disorder, and residuals of a left 
5th metatarsal fracture in a January 1999 rating decision.  
He was awarded a 10 percent rating for the low back disorder, 
and was awarded noncompensable ratings for the urinary tract 
disorder and the residuals of a 5th metatarsal fracture.  

The veteran disagreed with the January 1999 rating decision 
to the extent of the disability ratings awarded and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
July 1999.  

In a March 2002 supplemental statement of the case (SSOC), 
the disability rating for the veteran's urinary tract 
disorder was increased to 10 percent.  The veteran continued 
to express his disagreement with that rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated]. 

The veteran failed to report for a hearing before a RO 
Hearing Officer which was scheduled to be conducted in July 
2002.  To the Board's knowledge, the veteran has offered no 
explanation as to why he was unable to appear and he has 
since made no request for another hearing.  

Other issues

The Board observes that in the November 1999 rating decision, 
in addition to deciding the issues listed above, the RO also 
decided five other issues.  With the exception of the issue 
of entitlement to an increased (compensable) initial 
disability rating for an erectile dysfunction, no other issue 
is currently in appellate status, and accordingly no other 
issues will be addressed in this decision.

The issue of entitlement to an increased (compensable) 
initial disability rating for an erectile dysfunction will be 
addressed in the remand portion of this decision.


FINDING OF FACT

The veteran failed to report for an examination scheduled to 
evaluate his service-connected disorders; failed to report 
for a personal hearing; and he has not otherwise directly 
communicated with the RO on the issues on appeal since 
November 1999.


CONCLUSION OF LAW

By not responding to requests of the RO for information and 
evidence necessary to make a decision on the merits of his 
appeal, the veteran has abandoned his claims for entitlement 
to an increased initial evaluation for a low back disorder, 
entitlement to an increased initial evaluation for a urinary 
tract disorder, and entitlement to an increased (compensable) 
initial evaluation for residuals of a left 5th metatarsal 
fracture.  The appeal is dismissed.  38 C.F.R. § 3.158 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for a low back disorder, an increased disability 
rating for a urinary tract disorder and an increased 
(compensable) disability rating for residuals of a left 5th 
metatarsal fracture.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board is cognizant of the recent holding of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  [A letter from the VA to the appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence, 
and a statement of the case (SOC) in which the Secretary 
defined "new and material evidence" but did not notify the 
claimant of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim, and which did not indicate which 
portion of that information and evidence, if any, was to be 
provided by the claimant and which portion, if any, the 
Secretary would attempt to obtain on behalf of the claimant, 
did not meet the standard erected by the VCAA.]  

In this case, in July 1998, the RO sent the veteran a letter 
which set forth the evidence necessary to substantiate the 
veteran's claims, and informed the veteran that he was 
responsible for submitting the information requested.  In 
addition, in November 2001, the RO sent the veteran a general 
statement of the requirements of the VA claims process.  The 
notice informed the veteran of what the evidence must show to 
establish entitlement to VA compensation in general, the 
types of evidence he could submit, when and where evidence 
could be submitted and the types of assistance VA could 
provide.  

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims by the January 1999 
rating decision, by the February 1999 SOC, and by the March 
2002 SSOC.
The Board finds that, for reasons that will be discussed 
further below, additional efforts to notify the veteran would 
be futile.  Nothing has been heard from the veteran on these 
matters since he submitted a statement in November 1999, 
almost three years ago.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO obtained the veteran's service medical 
records and the veteran was afforded a VA medical examination 
in July 1998.  In February 2002, the veteran failed to report 
for VA examinations that were scheduled to evaluate his 
service-connected disabilities.  These examinations were 
thought necessary to properly evaluate the veteran claims.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was scheduled for a hearing to be 
conducted in July 2002, but he failed to report. 

It is clear from the above, and as will be discussed further 
below, that VA has done its utmost to develop the evidence 
with respect to the veteran's claim.  Any failure to develop 
this claim rests with the veteran himself.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations

Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned. After the 
expiration of one year, further action will not be taken 
unless a new claim is received. 38 C.F.R. § 3.158(a) (2001).

Factual background

A review of the veteran's VA claims folder reveals that in 
November 1999, the veteran submitted a statement to the St. 
Louis RO specific to this appeal.  In April 2000, the veteran 
submitted a change of address form.  This is the last contact 
the veteran has had with VA.

In November 2001, the St. Louis RO wrote to the veteran at 
his last known address, requesting additional information or 
evidence.  No response was received.  The veteran was 
scheduled for VA examination in February 2002.  He failed 
without explanation to report for the scheduled examination.  
A personal hearing was scheduled for the veteran in July 
2002.  He failed without explanation to report for the 
hearing.  The veteran has failed to communicate with the RO 
since.  


Analysis

At the outset of its discussion, the Board observes that a 
notation in the record indicates that the veteran withdrew 
his claims as to the issues on appeal,  However, the 
regulations require that the veteran must do so in writing.  
See 38 C.F.R. § 20.204 (2001).  The Board notes that there is 
no written notice of the veteran's intent to withdraw his 
claims.  Accordingly, as will be discussed in greater detail 
immediately below, the Board has no choice but to consider 
this as an abandoned claim.

As discussed above, the RO scheduled the veteran for VA 
examinations that were deemed necessary to evaluate the 
veteran's current condition.  He failed without good cause to 
report for those examinations.  

A claimant failing to report for a scheduled examination must 
show good cause for so doing.  See 38 C.F.R. § 3.655 (2001); 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992).  The record contains 
no indication of the reasons for his failure to appear.  
Statements by the veteran's representative, contained in the 
VA Form 646 and in the informal hearing presentation, 
indicate that the representative is not aware of the reasons 
for the veteran's failure to report.  

There is evidence that the veteran's address has changed; 
however, as noted by the Board in the factual background 
section above, the veteran submitted a change of address card 
in April 2000 and there is evidence that subsequent letters 
from the RO, including one in November 2001 were sent to the 
new address.  In addition, a computer report showing the 
requested examinations and indicating the veteran's failure 
to report lists the new address as the veteran's address of 
record.  To the extent that the veteran has changed addresses 
without informing VA, it is well-established that it is the 
claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry. If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  It is 
therefore, presumed that timely notice of the scheduled 
hearing and VA examination was sent to the veteran at his 
most recent address of record.

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim and he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The veteran was informed of his 
scheduled hearing and his VA examinations by mail, and the 
record does not reveal that the letters were returned as 
undelivered.  There has been no correspondence from the 
veteran with any explanation.  His claim is therefore 
considered to be abandoned.  See 38 C.F.R. § 3.158 (2001).

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the United States Supreme Court 
had held that everyone dealing with the Government was 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  The Court found that even 
though a claimant-veteran may have been ignorant of the 
abandonment provisions of 38 C.F.R. § 3.158(a), he was 
necessarily charged with knowledge of the regulation.  

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105 (West 1991), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  In 
essence, a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to these issues and, 
therefore, the case must be dismissed.

In summary, because the veteran has failed to report for 
scheduled VA examinations; he has failed to report for a 
scheduled hearing; and he has failed to otherwise cooperate 
with VA.  His claims are deemed abandoned and are therefore 
dismissed.

Additional comments

The Board is aware of due process concerns which may arise in 
connection with cases, such as this, in which a claim is 
being dismissed based on failure to adhere to VA regulations 
rather than the Board considering the evidentiary merits of 
the issue on appeal.  Cf. Swan v. Brown, 9 Vet. App. 450 
(1996).  In this case, for the reasons stated below, the 
Board believes that any due process concerns have been 
satisfied.

The Board acknowledges that it has decided the present appeal 
on a different legal basis than the RO did.  In the March 
2002 SSOC, although the RO emphasized the fact that the 
veteran failed to report for a VA examination, it denied the 
veteran's claim on the merits rather than under the 
provisions of 38 C.F.R. § 3.655.  When the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that the veteran has been 
accorded ample opportunity to fully present his claim.  As 
stated above, he did not attend a scheduled hearing in July 
2002.  The veteran was put on notice by the March 2002 SSOC 
that his claims had been denied and that his failure to 
provide requested evidence was a contributing factor.  
Moreover, the veteran has been ably represented in this 
matter.  Evidently due to lack of communication with the 
veteran, however, his representative has been unable to 
provide any reason for the veteran's failure to respond.

Finally, the Board notes that the veteran remains in a 
position to press his claims again if he so desires.  In that 
connection, the Board calls the veteran's attention to the 
provisions of 38 C.F.R. § 3.158(a) pertaining to filing new 
claims.


ORDER

Because the veteran has abandoned his claims of entitlement 
to an increased evaluation for a low back disorder, 
entitlement to an increased evaluation for a urinary tract 
disorder, and entitlement to an increased evaluation for 
residuals of a left 5th metatarsal fracture, his appeal 
concerning such benefits is dismissed.





CONTINUED ON NEXT PAGE


REMAND

Entitlement to an increased (compensable) disability rating 
for erectile dysfunction.

Factual background

In a July 1999 statement, the veteran disagreed with the 
noncompensable rating assigned his service connected erectile 
dysfunction in the January 1999 rating decision.  The record 
does not reflect that an SOC has been issued by the RO or 
that the veteran has indicated a desire to terminate his 
appeal.

Analysis

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances where a notice of disagreement is 
filed, but an SOC has not been issued, the Board must remand 
the claim to the RO to direct that an SOC be issued.  The 
issue of entitlement to an increased initial (compensable) 
disability rating for a service connected erectile 
dysfunction is therefore REMANDED for the following action:

The RO should issue an SOC pertaining to the issue 
of 
entitlement to an increased (compensable) 
disability
rating for service-connected erectile dysfunction 
and
in connection therewith provide the veteran with 
appropriate notice of his appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



